DETAILED ACTION
	This is a Notice of Allowance for application 17/052,303. Receipt of the RCE, amendments, and arguments filed on 05/24/2022 is acknowledged.
Claims 1-12, 14, 16, 17, 19, and 21-29 are pending.
Claims 13, 15, 18, and 20 are cancelled.
Claims 1-12, 14, 16, 17, 19, and 21-29 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.

Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(a) and (b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(a) and (b) rejections of the previous Office Action are withdrawn.

Allowable Subject Matter
Claims 1-12, 14, 16, 17, 19, and 21-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 05/24/2022 along with the claim amendments filed on the same date overcome the 35 U.S.C. 102/103 rejections of the previous Office Action. Prior art references, such as Palsson (U.S. Publication 2003/0090108), teach that gradually reducing the thickness of a joint wrap as the wrap moves away from the butt joint between two hollow structural members is known in the art. However, Palsson deals with two hollow structural members which are joined end to end with one another such that the structural members are colinear, which is easier to apply a wrap in such a gradual manner because of the shape of the joint and the shape of the structural members to be joined. One cannot apply such a wrapping to a K, X, T, N, KT, or Y shaped joint as defined, such as taught in Cercone et al. (U.S. Publication 2003/0180570) or Pantelides et al. (the NPL document of the IDS filed on 04/26/2022) because a virgin joint of such shapes requires different shaped overlapping wrap layers in order to properly connect all of the joints and ends to one another. Both Cercone et al. and Pantelides et al. disclose use of wrap segments which form L or U shapes and are to extend from the end of one hollow structural member to the face of another or to overlap surfaces of all three structural members at the joint location. Such tapes are required to maintain the strength of the connection between each structural member and thus cannot be modified so as to gradually reduce the overall thickness of the wrap material away from the joint in such a manner and still maintain such a joint connection strength as required. Such features, taken as a whole, thus overcome the prior art of record and are not anticipated nor obvious in view of such prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635